Citation Nr: 1105757	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1977 and is a recipient of the Purple Heart and Silver 
Star medals.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2009 rating decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The February 2009 rating decision on appeal granted service 
connection for PTSD and bilateral hearing loss.  The Veteran's 
April 2009 notice of disagreement initiated appeals with respect 
to the initial evaluations assigned both disabilities and the 
July 2009 statement of the case (SOC) addressed both conditions.  
However, the Veteran specifically limited his August 2009 
substantive appeal to the issue of a higher initial rating for 
PTSD, and this was the only issue certified for appeal by the RO.  
Therefore, the claim for a higher initial rating for bilateral 
hearing loss is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that an initial rating in excess of 30 
percent is warranted for his service-connected PTSD.  In an 
August 2008 medical release form, the Veteran identified several 
doctors who had provided him medical treatment, but did not 
specify the nature of treatment for all the listed doctors.  As a 
result, the RO did not attempt to obtain records from all the 
Veteran's physicians.  VA has a duty to obtain relevant records 
of treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  Therefore, upon remand, the Veteran should 
be contacted and asked to identify any private health care 
providers who have specifically treated him for PTSD.  
The Board also finds that the Veteran should be provided a new VA 
examination.  The Veteran was last psychiatrically examined in 
October 2008, but in August 2010, he stated that his PTSD 
symptoms had worsened.  The Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  The Veteran is also competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran 
should be provided a new VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release 
forms and request that he execute them to 
authorize VA to obtain medical treatment 
records from any private health care 
providers who have treated his PTSD.

2.  Obtain records of treatment from any 
private health care providers identified by 
the Veteran.  If unsuccessful in obtaining 
this evidence, inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

3.  Obtain records of treatment from the 
VAMC dated from January 2010 to the present.

   4.  Thereafter, the RO/AMC should arrange 
for the 	Veteran to undergo a VA PTSD 
examination, by an 	appropriate examiner, 
at a VA medical facility.  The 	entire 
claims file must be provided to the examiner 
	designated to examine the Veteran, and the 
	examination report should reflect 
consideration of the 	Veteran's documented 
medical history and assertions.  	All 
necessary tests and studies should be 
	accomplished and all clinical findings 
reported in 	detail.

	The VA examiner  should identify the 
existence and 	severity of all current 
manifestations of the Veteran's 	PTSD.  The 
VA examiner also should render a multi- 	axial 
diagnosis, including assignment of a Global 
	Assessment of Functioning (GAF) scale 
score 	representing the level of impairment 
due to the 	Veteran's PTSD.  In addition, 
the examiner should 	describe functional 
impairments as they affect the 	Veteran's 
employment.  

	The examiner should set forth all 
examination 	findings, along with the 
complete rationale for the 	conclusions 
reached.

	5.  After completing the requested 
actions, and any 	additional notification 
and/or development deemed 	warranted, the 
RO/AMC should readjudicate the claim 	for a 
rating in excess of 30 percent for PTSD in 
light 	of all pertinent evidence and legal 
authority, to include 	express consideration 
of whether "staged rating," 	pursuant to 
Hart v. Mansfield, 21 Vet. App. 505, 509-
	510 (2007), is appropriate, and whether 
the criteria for 	invoking the procedures 
for referral of the claim, 	pursuant to 38 
C.F.R. § 3.321(b)(1), are met.

	6.  If the benefit sought on appeal 
remains denied, the 	Veteran and his 
representative should be provided 	with a 
SSOC that contains notice of all relevant 
	actions taken on the claim.  An 
appropriate period of 	time should be 
allowed for response before the claims 	file 
is returned to the Board for further 
appellate 	consideration. 




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

	

_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



